DETAILED ACTION
This Non-Final Office Action is in response to claims filed 10/30/2019.
Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 4, 6, 9, 10, and 14-17 are objected to because of the following informalities:  
Claims 6 and 14-17 recite a control element coupled mechanically to the wheel is used as the control element (emphasis added). It is unclear to claim “a control element” as being used as itself.
Claims 4, 9, and 10 recite that the further drive is implemented at the point in time and/or upon the exceeding of the limit value (emphasis added). The limitation of “and/or” is unclear and should be amended to recite proper claim language, e.g. “at least one of A and B” or simply “or.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite that the countermeasure is introduced when the point in time (t1) is less than the time span in the future (emphasis added) in the last lines of claims 1 and 7. Specifically, the limitation of in the future is a relative phrase which renders the claim indefinite. The phrase “in the future” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claims 4 and 9 recite the limitations the information, the reduction, the switchover, and the further drive. There is insufficient antecedent basis for these limitations in these claims. Specifically, “information” is not an inherent feature of an occupant, “reduction” is not an inherent feature of speed, “switchover” is not an inherent feature of a further drive, and a “further driver” is not an inherent feature of a drive of a motor vehicle. While claim 4 depends from claim 1 and claim 9 depends from claim 2, it may have been the Applicant’s intention to have claims 4 and 9 depend from claim 3, where these limitations are introduced. However, if both claims 4 and 9 depend from claim 3, they would be redundant claims.
Claims 5, 11, and 13 recite the limitation the information. There is insufficient antecedent basis for this limitation in these claims. Specifically, “information” is not an inherent feature of the claimed method. While claim 5 depends from claim 1, claim 11 depends from claim 2, and claim 13 depends from claim 4, it may have been the Applicant’s intention to have claims 5, 11, and 13 depend from claim 3. However, if all claims 5, 11, and 13 depend from claim 3, they would be redundant claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2019/0106115 A1), hereinafter Huang.
Claim 1
Huang discloses the claimed method for operating a motor vehicle (see at least Figure 3), comprising a steering system (i.e. steering system 12 in Figure 1) for steering at least one wheel of the motor vehicle by a drive (see at least ¶0017-0018, regarding that steering assist motors 25 and 25R are used in steering the front wheels 24F), wherein a time span (e.g., “time span” t0 to t1 in Figure 2B) is determined for at least one countermeasure limiting a hazard to a vehicle occupant upon an at least partial failure of the steering system (see at least ¶0025-0026, with respect to Figure 2B, regarding that when the SOH of the primary subsystem degrades to point P0 at time t0, the primary subsystem is switched to the secondary subsystem until time t1 when the operation is switched back to the primary subsystem, where steering motor 25 is the primary subsystem and steering motor 25R is the redundant subsystem, as described in ¶0018), within which time span the countermeasure deploys an effect (i.e. switching to the secondary subsystem), and in that a state variable (T) (i.e. SOH thresholds, defined as points P1-P6 in Figure 2B) influencing the operating capacity of the steering system is determined and extrapolated over time (see at least ¶0026, with respect to Figure 2B, 1-P6 defined as SOH values in which switching between the primary and secondary subsystem takes place) and a point in time (t1) (i.e. time t0 in Figure 2B) is calculated in which the state variable (T) exceeds a limit value (T1) (i.e. SOH of the primary subsystem (SOHP)) (see at least ¶0023-0024, regarding the determination that the SOH of the primary subsystem is below the SOH threshold at time t0, for example, with respect to Figure 2B) wherein the countermeasure is introduced when the point in time (t1) is less than the time span in the future (see Figure 2B, depicting “the point in time” t0 as being less than “the time span” t0 to t1). In case time t0 overlapping the beginning of time span t0 to t1 does not reasonably teach that the “point in time is less than the time span,” the time span may also be taught by later time periods in which the steering system operates with the secondary subsystem, e.g., t2 to t3 or t4 to t5. Additionally, any of the times in which the steering system switches from a primary subsystem to a secondary subsystem may be used to teach the “point in time.” For example, the “point in time” may also be taught by t2, t4, and t6.
Claim 2
Huang further discloses that a temperature is used as the state variable (T) (see at least ¶0026, regarding that the transition points P1-P6 are based on a condition such as temperature).
Claims 3 and 8
Huang further discloses that a switchover to a further drive (i.e. secondary subsystem, defined as redundant steering motor 25R in ¶0018) in order to steer the at least one wheel is used as the countermeasure, as discussed in the rejection of claim 1.
Claims 4, 9, and 10
Huang further discloses that the switchover to the further drive is implemented at the point in time (see at least ¶0025, with respect to Figure 2B, regarding that operation is switched to the secondary subsystem at t0). See the rejection of claims 4 and 9 under 35 U.S.C. 112(b) regarding issues pertaining to this limitation.
Claims 5, 11, 12, and 13
In light of the issues pertaining to claims 5, 11, and 13 discussed in the rejections under 35 U.S.C. 112(b), prior art cannot be reasonably applied to the information is a prompt to the vehicle occupant to take over a lateral control of the motor vehicle by means of a control element. 
With respect to claim 12, prior art need not be applied to claim 12, given that Huang has been applied to teach the limitation of “a switchover to a further drive in order to steer the at least one wheel,” and only one of the limitations of claim 3 is required to be taught by prior art.
Claims 6, 14, 15, 16, and 17
Huang further discloses that a control element (i.e. steering wheel 20) coupled mechanically to the wheel is used as the control element (see Figure 1, depicting steering wheel 20 coupled to wheels 24F via linkages described in ¶0017-0018). 
Claim 7
Huang discloses the claimed motor vehicle (see Figure 1), as described in the rejection of claim 1.
Allowable Subject Matter
Minor amendments of the independent claims to overcome the primary reference may provide allowable subject matter. Specifically, it is recommended to provide 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661